DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the previous Non-Final action dated 10/19/2020. Claims 4,11 and 20 are cancelled. Claims 21-23 are newly added.
Response to Arguments
	Applicant’s arguments, see pages 1-5, filed 01/18/2021, with respect to the rejection(s) of claim(s) amended claim 1 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sander (US 20160375609), Mead (US 20050184432) and as evidenced by Blackmore (US 5591291).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3, 8-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander et. al. (US 20160375609) in view of Mead (US 20050184432) and as evidenced by Blackmore (US 5591291).
	Regarding claim 1, Sander discloses a matched compression die apparatus, comprising: an additively manufactured first die component having a first middle section configured to mold a contour on a first side of a workpiece ([0033], as shown in the Figure below), an additively manufactured second die component having a second middle section configured to mold a contour on a second side of the workpiece [0033], as shown in the Figure below), and a compression device configured to apply a force directing the first and second middle sections toward each other (Figure 1, [0033], ram-4).

    PNG
    media_image1.png
    473
    771
    media_image1.png
    Greyscale

	Further, Sander discloses heater-8 to heat the first middle section and second middle section (Figure 1) through the heating channels-3. Sander did not explicitly disclose that the heating mechanism includes a heating blanket, however in the same field of endeavor pertaining to the art of compression molding for composite structure, Mead discloses the use of heating blankets as an alternative to other heating mechanism ([0125]). Further, as evidenced by Blackmore showing that the applications of heating blankets are commonly used to cure the composite material (col 6, line 45-49).
	It would be obvious for one ordinary skilled in the art to substitute the heating blankets of Mead for Sander's heat channels at the first and second middle section non forming surfaces of Mead for the purpose of uniform heating throughout the apparatus as Mead teaches that these as known alternatives.
 3, tSander discloses  first and second middle sections and comprised of a metal material. ([0015]).
	Regarding claim 8, the limitation regarding the first and the second middle sections configured to heat a workpiece up to a temperature between 200-300 degrees Fahrenheit is explicitly not disclosed, however, the heaters are installed in the Sander’s apparatus to heat the mold. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the associated structure, and thus meets the claim. SEE MPEP 2111.02
	Regarding claims 9, the limitation regarding the pressure by the compression device, Sander discloses a compression device to apply force ([0033], ram-4), controlled by ram controller-9. It would be obvious for one ordinary skilled in the art to exert desired pressure of the claimed range for the purpose of producing a desired product.
	A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
	Regarding claims 10, with regard to the weight of the apparatus, it’s within ordinary skilled in the art to design the apparatus weight based on the practical needs and the desired product which the apparatus is utilized to manufacture. A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
	
	Regarding claim 21, Sander modified by Mead discloses a multi-zonal heat blanket system for compression molding device ([0125]). Further, the multiple heat blankets taught in Mead meet the broad claim limitation of a multi-zonal heat blanket system in that each heat blanket would heat its own zone and the multiple blankets can be considered a system.

	Claim 2 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) in view of Mead (US 20050184432) and as evidenced by Blackmore (US 5591291) as applied above in Claim 1, further  in view of Wurmfeld (US 9902108).
	Regarding claim 2, Sander discloses all the limitation of claim 1, but does not explicitly disclose that the first and second middle sections are made of polymer material. In the same field of endeavor pertaining to compression molding, Wurmfeld discloses that the polymeric molds comprising the first and second middle section are known alternatives in the field (col 1, line 38-40).                                                                                                                                                
	It would be obvious for one ordinary skill in the art to modify Sander’s teaching with the polymeric molds used by Wurmfeld because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Claims 5 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) in view of  Mead (US 20050184432) and as evidenced by Blackmore (US 5591291) as applied above in Claim 1, further  in view of Newman et. al. (US 20040217518) and Holdermann et. al. (US 20160107354).
	Regarding claim 5, Sander discloses the limitations of claim 1, but  does not explicitly disclose that the die components has a rigid frame structure configured to support interchangeable middle sections for molding workpieces of different shapes. 
	In the same filed of endeavor pertaining to the art of compression moulding, Newman discloses two open mold sections with open frame structure (Figure 2-3, 9, mold sections 22/24) to support  middle sections for molding workpieces of different shapes ([0039-[0040]). 
	It would be obvious for one ordinary skilled in the art to modify the mold system of Sander with the open structure of Newman for the purpose of improvement in self aligning of the mold system while forming molding set of different shapes(abstract, Newman).
	Further, the above combination did not explicitly disclose that the mold inserts could be interchangeable. In the related filed of endeavor, Holdermann discloses that interchangeable mold inserts for producing mold of different sizes and configurations (Figure 1, [0002]).
	It would be obvious for one ordinary skilled in the art to combine the above combinations with that of the interchangeable mold insert from Holdermann for the purpose of replacing the mold section as needed for producing objects of different shapes and configuration.

	Claims 6-7 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) in view of  Mead (US 20050184432) and as evidenced by Blackmore (US 5591291) as applied above in Claim 1, and in view of Jonza et. al. (US 20190213990).
	Regarding claim 6, Sander discloses the limitations of claim 1, but does not explicitly disclose that the molded sections are used for an interior of an aircraft. Jonza discloses that the molded panels are designed for interior for the aircraft ([0108]).
	It would be obvious for one ordinary skilled in the art to modify Sander’s teaching with the Jonza for the purpose of exhibiting that use of building various types of interior panels for automobile industries (abstract).
	Regarding claim 7, Sander discloses that thermoset composite parts are molded using 3D printed compression molds ([0040]), however fails to disclose a honeycomb structure.  Jonza discloses that in aircraft panels have honeycomb structure (Figure- 1, abstract, [0108], [0111]).
	It would be obvious for one ordinary skilled in the art to Sander’s teaching with the Jonza for the purpose of exhibiting that use of building various types of interior panels for automobile industries (abstract).

	
	Claims 12-14 and 16 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) and in view of Newman et. al. (US 20040217518).
	Regarding claim 12, Sander discloses a matched compression die apparatus, comprising: a core member (Figure 1, core-1, [0034]), a cavity member (Figure 1, cavity-7, [0034]), the core member and the cavity member being configured to cooperatively shape opposing sides of a panel. However, Sander did not disclose the two open frame structure for the mold die.  In the same field of endeavor pertaining to the art of matching die , Newman discloses an apparatus comprising the two support structures a first frame structure configured to support the core member (Figure -2-3,mold section 24) the second frame structure configured to support cavity member (Figure 2-3,  lower mold section-22) , wherein the frame structures are generic, the core and cavity members being selectively mounted in the corresponding frame structures and configured for molding a specific panel shape (Figure 2-3,9).
	It would be obvious for one ordinary skilled in the art to modify Sander’s teaching with the support structures of Newman for the purpose of fixing the mold firmly during making molded panels.
	Regarding claim 13, Sander discloses that the core and cavity members are made by additive manufacturing (abstract).
	Regarding claim 14, Sander discloses that the core cavity materials are comprised of a metal material ([0015]). 
 16, Sander discloses a compression device to apply force to the core and cavity members towards each other ([0033], ram-4).
	Claim 17 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) and Newman et. al. (US 20040217518) as applied to above claim 12, further in view of Mead (US 20050184432).
	Regarding claim 17, the combination of prior art in Claim 12, disclose all the elements of the claim limitations including supplying heat.  Sander teaches using heating channels, which use heat transfer fluids, connected to the bottom of the first middle section and the top of the second middle section ([0034]) but did not disclose two heating blankets in those locations as claimed. In the same field of endeavor pertaining to the art of molding parts for aircraft, Mead uses heating blankets for two part mold press as an alternative to other heating mechanisms for heat transfer ([0125]).
	It would be obvious for one ordinary skilled in the art to modify Sander’s heat channels by instead using the heat blankets at the non-forming surface of the first and second middle sections, Mead for the purpose of uniform heating throughout the apparatus as Mead teaches that these a known alternatives.
	Claim 15 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) Newman et. al. (US 20040217518) and in view of Kendall et. al. (US 5653907)as applied above in Claim 13, further  in view of  Wurmfeld (US 9902108).
	Regarding claim 15, Sander discloses all the limitation of claim 13, but  does not explicitly disclose that the core and cavity materials are made of polymer material. In the (col 1, line 38-40).
	It would be obvious for one ordinary skill in the art to modify Sander’s teaching with the polymeric molds used by Wurmfeld because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Claim 22 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) in view of Mead (US 20050184432) and as evidenced by Blackmore (US 5591291) as applied above in Claim 1, further  in view of Sherrick et. al. (US 4560428) as evidenced by Gray et.al. (US 4250397).
	Regarding claim 22, Sander/Mead teach all limitations of claim 1, but did not explicitly disclose that heating blankets are adhesively bonded to the surface. In the same field of endeavor pertaining to compression moulding, Sherrick  discloses that heating element-16 which is in form of a tape or fabric is adhesively bonded by layer-20 to the surface (Figure1a, col 4, line 46-50 , line 61-62, col 6, line 24-36)
Further as evidenced by Gray et. al. an adhesive -74 is glued to heating pad-72 so that it can be held together with the substrate -72 (Figure 5A, col  7, line 66-68, col 8, line 1-10).
	It would have been obvious to combine the teaching of  Sander/Mead with that  of adhesive bonding of the heating pad to the substrate/surface for the purpose of strong bond of the heating blanket on the surface (col 6, line 24-36, Sherrick).
	Claim 23 is/are rejected under 35 US.C.103 as being unpatentable over Sander et. al. (US 20160375609) in view of Mead (US 20050184432) and as evidenced by Blackmore (US 5591291) as applied above in Claim 1, further  in view of  Sherrick et. al. (US 4560428) and Wen et. al. (US 20150344138).
	Regarding claim 23, Sander/Mead teach all limitations of claim 1, but did not explicitly disclose that heating blankets include susceptors/temperature sensors to control the temperature. Sherrick discloses that to maintain a predetermined temperature in the heating element (col 2, line 35-38) but did not specifically disclose that the heating elements comprises temperature sensors/susceptors.
Further, in the field of endeavor related to the art of composite structures, Wen discloses that the heaters have temperature sensors to make sure that the temperature does not exceed a predetermined value ([0125]).
	It would be obvious to modify the heaters taught by the combination of Sander/Mead/Sherrick to include the sensors taught by Wen for the purpose of maintaining the temperature at a predetermined threshold for the desired mold.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774